108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith William DEBLASIO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith William DEBLASIO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith William DEBLASIO, Defendant-Appellant.
Nos. 96-7376, 96-7377, 96-7831.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1997.Decided March 21, 1997.

Keith William DeBlasio, Appellant Pro Se.  Ira Lee Oring, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Keith W. DeBlasio appeals from the district court's orders dismissing two motions brought under 28 U.S.C. § 2255 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 12171 and a motion for return of property brought under Fed.R.Crim.P. 41(e).2  We affirm No. 96-7377 and dismiss No. 96-7376 and No. 96-7831.


2
Addressing DeBlasio's Rule 41(e) motion, we find that, even assuming a remedy following the government's disposal of his property, DeBlasio has not demonstrated any entitlement to damages.  Accordingly, we affirm the denial of his motion.


3
Addressing DeBlasio's § 2255 motions we deny a certificate of appealability and dismiss on the reasoning of the district court.  United States v. DeBlasio, Nos.  CR-94-397-JFM;  CA-96-1406-JFM;  CA-96-2793-JFM (D.Md. July 19, 1996, Oct. 24, 1996).  We note that although the district court failed to address one claim in DeBlasio's first motion the claim would not entitle to him relief.  Further, the court did consider this claim in DeBlasio's second motion and he was therefore not harmed by the court's oversight.3


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 96-7377-AFFIRMED
Nos. 96-7376/7831-DISMISSED


1
 No. 96-7376 and No. 96-7831


2
 No. 96-7377


3
 We also deny DeBlasio's motion for appointment of counsel in No. 96-7376 and his motions for stay in both No. 96-7376 and 96-7831